Citation Nr: 0318674	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for 
fascioscapulohumeral muscular dystrophy (MD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This appeal arose from a December 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.  The veteran testified at a personal 
hearing at the RO in April 2000.

The issues of increased evaluations for the chondromalacia of 
the left and right knees will be subject to the attached 
remand.


FINDING OF FACT

The veteran suffers from fascioscapulohumeral muscular 
dystrophy (MD) which had its onset during active duty.


CONCLUSION OF LAW

Fascioscapulohumeral muscular dystrophy was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303(d) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that her MD first manifested during 
her service.  She stated that her knee pain was an early sign 
of the disorder.  Therefore, she believes that service 
connection should be awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

A review of the veteran's service medical records make no 
mention of complaints of or treatment for MD.  The entrance 
examination was completely normal, with no musculoskeletal 
complaints.  She complained of knee pain during service and 
was diagnosed with bilateral chondromalacia (for which she is 
already service-connected).  

The veteran was examined by VA in September 1977.  The manual 
evaluation of her muscle strength in the quadriceps, 
hamstrings and the feet and ankles did not reveal any 
weakness.  There was no measurable calf or thigh atrophy.  

In June 1997, she complained of low back pain that was 
radiating down both legs.  MD was diagnosed in December 1997.

On September 14, 1999, the veteran's private physician 
submitted a statement, which noted that the veteran had 
fascial and proximal extremity weakness as a result of her 
MD.  The physician believed that the muscle weakness in the 
veteran's extremities had played a role in her problems with 
chondromalacia.  Subtle quadriceps weakness could have caused 
the knee complaints to begin.  

The veteran was afforded a VA examination in September 1999.  
Her inservice diagnosis of chondromalacia was noted.  She 
stated that 4 years ago she had begun to suffer from pain and 
weakness in the shoulders.  Two years later, she began to 
have pain and weakness in the hips; she also noted muscle 
atrophy of the shoulder girdle.  She was diagnosed with MD in 
1997.  The examiner stated that "[t]his is a genetically 
determined disease, and this veteran has a sibling who has 
the same disease.  Fascioscapulohumeral musculature dystrophy 
is not due to chondromalacia of the knees."

The veteran, who is a registered nurse, testified at a 
personal hearing in April 2000.  She stated that when she had 
first noticed shoulder drop, she had attributed it to a 
whiplash injury that she had suffered several years before.  
She first noticed muscle wasting in 1997.  She did refer to 
having joint pain on and off most of her life, but she had 
never attributed this to anything.

In May 2000, the veteran's private physician stated that "I 
believe that there is at least a 50 % probability that her 
knee complaints are related to weakness of the quadriceps 
related to her muscular dystrophy."

VA re-examined the veteran in July 2002.  The examiner 
specifically stated that the claims folder had been reviewed.  
The veteran stated that she had repeatedly turned her ankles 
and had suffered from clumsiness while in service.  She also 
believed that she had some proximal weakness in the lower 
extremities at that time.  Her younger brother also suffered 
from MD.  The examiner then stated that

Fascioscapulohumeral muscular dystrophy 
is a genetically determined disease and 
this woman has a sibling who has the same 
diagnosis.  It is therefore, was not 
caused by service in the military; 
however, it is the opinion of the 
examiner that it is as likely as not that 
the knee pain with this woman first began 
to experience while she was in the 
military was due to quadriceps muscle 
weakness related to fascioscapulohumeral 
muscular dystrophy.  It is as likely as 
not that this could have been the first 
manifestation of her muscular dystrophy.

Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants. 

In this case, the veteran was sent a statement of the case 
(SOC) in February 2000.  This explained to her what evidence 
and laws and regulations had been used in deciding her claim.  
It was explained why that evidence had not supported her 
claim.  She then had the opportunity to present evidence and 
arguments at a hearing conducted in April 2000 at the RO.  
She was then sent supplemental statements of the case (SSOC) 
in May, June and September 2000 and in August and October 
2002.  Again, these set out the evidence and the laws and 
regulations relied upon in handling her claim.  They also 
explained why that evidence had not supported her claim.  On 
November 5, 2002, in response to the October SSOC, the 
veteran indicated that she had no further evidence to offer 
in support of her claim.  On December 9, 2002, she was sent 
correspondence that notified her that her case was being 
certified to the Board; she was told that she could submit 
additional evidence.  

While the veteran did not receive a notice of the VCAA in 
regard to this claim, the Board finds that, in light of the 
above documentation and considering that this decision is a 
complete grant of the benefit sought, the failure to provide 
the VCAA notice does not prejudice the veteran's case.  
Therefore, no further development is needed concerning this 
issue in order to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

After reviewing the evidence of record, it is found that it 
supports a grant of service connection for 
fascioscapulohumeral muscular dystrophy.  It is true that 
this disorder was not diagnosed while the veteran was on 
active duty.  However, the VA examiner in July 2002, after 
reviewing the claims folder, rendered an opinion that it was 
at least likely that the knee pain she had experienced in 
service was an early manifestation of her later diagnosed 
muscular dystrophy.  This is consistent with opinions offered 
by the veteran's private physicians.  It has been noted that 
the veteran's condition is genetic; her comments that she had 
had joint pain most of her life were also referred to.  
However, while the veteran might have had a genetic 
predisposition to develop MD, this does not preclude service 
connection, if the disease first manifested itself during 
active duty.  The VA examiner rendered an opinion that this 
disease had, indeed, first manifested itself during active 
duty.  The veteran did mention during her hearing testimony 
that she had had joint pain on and off for most of her life.  
However, the Board does not find that this vague statement 
rebuts the presumption of soundness onto active duty, 
particularly in light of the completely normal entrance 
examination, which had made no note of any musculoskeletal 
complaints.  See 38 U.S.C.A. § 1111 (West 2002) (the veteran 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance or enrollment or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service). 

Therefore, after weighing all the evidence of record, and 
after resolving any doubt in the veteran's favor, it is found 
that the evidence supports the veteran's claim for service 
connection for fascioscapulohumeral muscular dystrophy.


ORDER

Service connection for fascioscapulohumeral muscular 
dystrophy is granted.


REMAND

The veteran has requested that increased disability 
evaluations be assigned to her service-connected bilateral 
chondromalacia.  She has stated that she suffers from pain 
and limited mobility as a result of this condition and that 
higher disability evaluations should be assigned.

A review of the record indicates that the veteran's bilateral 
chondromalacia was last examined by VA in September 1999.  
She has since complained that her knees have worsened.  
Therefore, it is found that another VA examination would 
provide a more adequate picture of her current degree of 
disability.

This case is REMANDED for the following:

1.  The RO should review the record and 
ensure that the assistance and 
notification provisions of the VCAA have 
been complied with.

2.  The veteran should be afforded a VA 
orthopedic examination of her bilateral 
chondromalacia in order to fully evaluate 
her current degree of disability.  The 
claims folder must be provided to the 
examiner and the examiner is asked to 
indicate in the examination report that 
the claims file has been reviewed.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
made.  The examiner should fully describe 
the degree of limitation of motion of the 
joint or joints affected by the bilateral 
chondromalacia.  Any limitation of motion 
must be objectively confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in both knees.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40 (2002).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2002).

3.  If the claims for increased 
evaluations for the bilateral 
chondromalacia remain denied, the veteran 
and her representative must be provided 
with a SSOC and an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



